February 12, 2013




                                 JUDGMENT

                The Fourteenth Court of Appeals
     JAMES B. VAN BERGEN AND SUSAN VAN BERGEN, Appellants

NO. 14-12-00761-CV                          V.

        SUSAN SOSKI PHILLIPS AND WANDA FOSTER, Appellees
                ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on July 23, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.